Appellant was charged with a violation of the Liquor Control Act in that he employed a person under the age of eighteen years to sell and dispense beer on premises where beer was licensed to be sold, etc. He was found guilty by a jury, and fined the sum of $25.00.
There is no properly authenticated statement of facts before us, and we are unable to appraise the only bill of exceptions found in the record on account of the absence of such statement.
The proceedings appear to be proper and regular, the offense charged being one denounced by the law, and we have no alternative other than to affirm the judgment, which is accordingly done.